Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hsin-Yuan Huang (Reg. # 71,647) on 8/8/2022

The application has been amended as follows: 

1.	(Currently Amended) A method of creating an immutable digital record of a video interview conducted over the Internet and involving two or more parties, the method comprising:
a) 	initiating, establishing, and performing a video conference for the video interview using a WebRTC platform, wherein the two or more parties in the video interview access the video conference using web browsers running on respective computer devices, wherein the video conference is enabled by the WebRTC platform;
b) 	extracting conference data of the video conference and routing the conference data out from the WebRTC platform to one or more servers of a cloud computing service, wherein the one or more servers of the cloud computing service are external to the WebRTC platform;
at the cloud computing service,
c)	identifying data streams of the conference data including video streams and audio streams, attributing the data streams to each party, and separating the video streams and the audio streams; 
d)	processing the audio streams to convert speech data to text data in real time at the video conference for providing a text record for each party, and attributing the text record to each party;
e)	storing the data streams and text records at the one or more servers, or at a storage medium associated with the one or more servers; and
f)	generating a hash value across the data streams and the text records and uploading the hash value to a distributed Blockchain ledger,
wherein uploading the hash value to the distributed Blockchain ledger comprises generates a Blockchain transaction identifier, and the method further comprises saving the Blockchain transaction identifier together with the data streams and the text records in a secure local storage medium.

2.-6. 	(Cancelled)

7.	(Previously Presented) The method according to claim 1, wherein the data streams include chat streams and/or other messaging streams.

8.	(Previously Presented) The method according to claim 1, wherein the data streams are encrypted end-to-end during the video interview.

Allowable Subject Matter
Claims 1, 7-8 respectively are allowed and renumbered as claims 1, 2-3 respectively.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior arts of record singly or in combination does not teach the totality of the independent claims when read in light of the specification.  In particular the prior arts of record does not teach “a) 	initiating, establishing, and performing a video conference for the video interview using a WebRTC platform, wherein the two or more parties in the video interview access the video conference using web browsers running on respective computer devices, wherein the video conference is enabled by the WebRTC platform;
b) 	extracting conference data of the video conference and routing the conference data out from the WebRTC platform to one or more servers of a cloud computing service, wherein the one or more servers of the cloud computing service are external to the WebRTC platform; at the cloud computing service, c)	identifying data streams of the conference data including video streams and audio streams, attributing the data streams to each party, and separating the video streams and the audio streams;  d)	processing the audio streams to convert speech data to text data in real time at the video conference for providing a text record for each party, and attributing the text record to each party; e)storing the data streams and text records at the one or more servers, or at a storage medium associated with the one or more servers; and f)generating a hash value across the data streams and the text records and uploading the hash value to a distributed Blockchain ledger, wherein uploading the hash value to the distributed Blockchain ledger comprises generates a Blockchain transaction identifier, and the method further comprises saving the Blockchain transaction identifier together with the data streams and the text records in a secure local storage medium.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809. The examiner can normally be reached M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453